Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

This agreement (“Agreement”) confirms the terms of the separation of Mary
Duseau’s (“you” or “your”) employment with Sorrento Tech, Inc., formerly Roka
Bioscience, Inc. (the “Company”), including the payment described below in
section 4 that you will receive if you (a) sign and return this Agreement to the
Company within 45 days of receipt, (b) do not revoke this Agreement during the
7-day revocation period explained in section 6 below and (c) comply with the
other terms of this Agreement.

By signing and not revoking this Agreement, you will be entering into a binding
agreement with the Company and agreeing to the terms and conditions in the
numbered sections below, including the general release of claims in section 5.
Therefore, you are advised to consult with an attorney of your choice before
signing this Agreement.

If you choose not to sign and return this Agreement within 45 days of receipt or
if you revoke your acceptance of this Agreement, you will not receive the
payments described in section 4.

1. Last Day of Employment; Resignation from Board. You acknowledge that the last
day of your employment with the Company was December 31, 2017 (“Separation
Date”) as a result of a termination without cause. In addition, effective on the
Separation Date, you hereby resign your membership on the board of directors of
the Company or of any affiliate of the Company or any other board to which you
have been appointed or nominated by or on behalf of the Company, and from all
other positions with the Company or any subsidiary or other affiliate of the
Company, including, but not limited to, as an officer of the Company and any of
its subsidiaries or other affiliates. After the Separation Date, it is expected
that you will refrain from communicating with any members of the Company’s
management team unless expressly requested to do so.

2. Final Pay. You will receive your final paycheck on the Separation Date. Your
final paycheck included payment for all unpaid salary/wages that you earned
through your Separation Date and for your accrued, unused paid time off, if any,
less applicable withholdings and deductions. Your receipt of this payment is not
contingent upon your execution of this Agreement.

3. Employee Benefits. Your active participation in the Company’s group health
insurance plan(s) will end on December 31, 2017. Coverage under any other group
benefit plans or programs in which you participated, if any, will also end on
the Separation Date.

4. Severance. If you choose to sign and return this Agreement within the
required time period, you do not revoke this Agreement and you abide by the
other terms of this Agreement, the Company agrees to provide you with a lump sum
payment equal to the Severance Payment (the “Severance”) referenced in
Section 4.02(B) of the Employment Agreement dated as of February 4, 2015 between
you and the Company (the “Employment Agreement”).

 

-1-



--------------------------------------------------------------------------------

You acknowledge that you are not otherwise entitled to the Severance under any
severance policy, plan, program, agreement, or otherwise and that the Company
would not agree to provide you with the Severance without your general release
of claims and other promises in this Agreement. You also agree that the
Severance constitute good and valuable consideration for your general release of
claims and other promises in this Agreement.

5. General Release of Claims In exchange for the Severance described in section
4 to which you are not otherwise entitled, you (for yourself and your heirs,
executors, administrators, beneficiaries, personal representatives and assigns)
hereby completely, forever, irrevocably and unconditionally release and
discharge, to the maximum extent permitted by law, the Company, the Company’s
past, present and future parent organizations, subsidiaries and other affiliated
entities, related companies and divisions and each of their respective past,
present and future officers, directors, employees, shareholders, trustees,
members, partners, attorneys and agents (in each case, individually and in their
official capacities) and each of their respective employee benefit plans (and
such plans’ fiduciaries, agents, administrators and insurers, individually and
in their official capacities), as well as any predecessors, future successors or
assigns or estates of any of the foregoing, including but not limited to Roka
Bioscience, Inc. (the “Released Parties”) from any and all claims, actions,
charges, controversies, causes of action, suits, rights, demands, liabilities,
obligations, damages, costs, expenses, attorneys’ fees, damages and obligations
of any kind or character whatsoever, that you ever had, now have or may in the
future claim to have by reason of any act, conduct, omission, transaction,
agreement, occurrence or any other matter whatsoever occurring up to and
including the date that you sign this Agreement.

This general release of claims includes, without limitation, any and all claims:

 

  •   of discrimination, harassment, retaliation, or wrongful termination;

 

  •   for breach of contract, whether oral, written, express and implied; breach
of covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel or slander; negligence; assault; battery; invasion
of privacy; personal injury; compensatory or punitive damages, or any other
claim for damages or injury of any kind whatsoever;

 

  •   for violation or alleged violation of any federal, state or municipal
statute, rule, regulation or ordinance, including, but not limited to, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act of 1990, Title VII of the Civil Rights Act of 1964, the Civil Rights Acts of
1991, the Americans with Disabilities Act, the Fair Labor Standards Act, the
Equal Pay Act, the Lilly Ledbetter Fair Pay Act, the Fair Credit Reporting Act,
the Worker Adjustment and Retraining Notification Act, the Family & Medical
Leave Act, the Sarbanes-Oxley Act of 2002, the Genetic Information
Discrimination Act, New Jersey Law Against Discrimination, the New Jersey Family
Leave Act, the New Jersey Civil Rights Act, the New Jersey Conscientious
Employee Protection Act, the New Jersey False Claims Act, the federal False
Claims Act, the California Fair Employment and Housing Act, the California
Family Rights Act, the California Whistleblower Protection Act, and the
California Labor Code, in each case, as such laws have been or may be amended;

 

  •   for employee benefits, including, without limitation, any and all claims
under the Employee Retirement Income Security Act of 1974 (excluding COBRA);

 

-2-



--------------------------------------------------------------------------------

  •   to any non-vested ownership interest in the Company, contractual or
otherwise, including, but not limited to, claims to stock or stock options;

 

  •   arising out of or relating to any promise, agreement, offer letter,
contract (whether oral, written, express or implied), understanding, personnel
policy or practice, or employee handbook;

 

  •   relating to or arising from your employment with the Company, the terms
and conditions of that employment, and the termination of that employment,
including, without limitation any and all claims for discrimination, harassment,
retaliation or wrongful discharge under any common law theory, public policy or
any federal state or local statute or ordinance not expressly listed above; and

 

  •   any and all claims for monetary recovery, including, without limitation,
attorneys’ fees, experts’ fees, costs and disbursements.

You expressly acknowledge that this general release of claims includes any and
all claims arising up to and including the date you sign this agreement which
you have or may have against the Released Parties, whether such claims are known
or unknown, suspected or unsuspected, asserted or un-asserted, disclosed or
undisclosed. By signing this Agreement, you expressly waive any right to assert
that any such claim, demand, obligation or cause of action has, through
ignorance or oversight, been omitted from the scope of this release and you
further waive any rights under statute or common law principles that otherwise
prohibits the release of unknown claims, including the provisions of California
Civil Code Section 1542 which provides as follows: “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

This general release of claims does not apply to, waive or affect: any rights or
claims that may arise after the date you sign this Agreement; any claim for
workers’ compensation benefits (but it does apply to, waive and affect claims of
discrimination and/or retaliation on the basis of having made a workers’
compensation claim); claims for unemployment benefits or any other claims or
rights that by law cannot be waived in a private agreement between an employer
and employee; or your rights to any vested benefits to which you are entitled
under the terms of the applicable employee benefit plan (the “Excluded Claims”).
This general release of claims also does not apply to, waive, affect, limit or
interfere with your preserved rights described in section 13 below.

6. Waiver of Claims under ADEA; Time to Consider/Revoke. You acknowledge,
understand and agree that the general release of claims in section 5 above
includes, but is not limited to, a waiver and release of all claims that you may
have under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”) arising up to and including the date that you sign this agreement. As
required by the Older Workers Benefit Protection Act of 1990, you are hereby
advised that:

 

  •   you are not waiving any rights or claims under the ADEA that may arise
after the date you sign this Agreement;

 

  •   you should consult with an attorney of your choice concerning your rights
and obligations under this Agreement before signing this Agreement;

 

-3-



--------------------------------------------------------------------------------

  •   you should fully consider this Agreement before signing it;

 

  •   nothing in this Agreement prevents or precludes you from challenging (or
seeking a determination of) the validity of the waiver under the ADEA;

 

  •   you have at least forty-five (45) days from the date you received this
Agreement to consider whether or not you want to sign it. You also should
understand that you may use as much or as little of the review period as you
wish before deciding whether or not to sign this Agreement;

 

  •   if you do not sign and return this Agreement within the required time
period, then the Company’s offer to provide you with the Severance described in
section 4 above, will automatically terminate;

 

  •   at any time within seven (7) days after signing this Agreement, you may
change your mind and revoke your acceptance of this Agreement. To be effective,
your revocation must be in writing and either hand-delivered or sent
electronically to the Company within the 7-day period;

 

  •   this Agreement is not effective or enforceable until (and if) the
revocation period has passed without a revocation;

 

  •   if you exercise your right to revoke, this Agreement (including, without
limitation, the Company’s offer to provide you with the Severance described in
section 4 and your release of claims in section 5 above) will not be
enforceable; and

 

  •   if you do not revoke your acceptance of this Agreement, the eighth day
following the date that you sign this agreement will be the effective date.

7. No Pending Claims. You represent and warrant that you have no charges,
lawsuits, or actions pending in your name against any of the Released Parties
relating to any claim that has been released in this Agreement. You also
represent and warrant that you have not assigned or transferred to any third
party any right or claim against any of the Released Parties that you have
released in this Agreement.

8. Covenant not to Sue. Except as provided in section 13 below, you covenant and
agree that you will not report, institute or file a charge, lawsuit or action
(or encourage, solicit, or voluntarily assist or participate in, the reporting,
instituting, filing or prosecution of a charge, lawsuit or action by a third
party) against any of the Released Parties with respect to any claim that has
been released in this Agreement.

9. Cooperation with Investigations/Litigation. You agree, at the Company’s
request, to reasonably cooperate, by providing truthful information, documents
and testimony, in any Company investigation, litigation, arbitration, or
regulatory proceeding regarding events that occurred during your employment with
the Company. Your requested cooperation may include, for example, making
yourself reasonably available to consult with the Company’s counsel, providing
truthful information and documents, and to appear to give truthful testimony.
The Company will, to the extent permitted by applicable law and court rules,
reimburse you for reasonable out-of-pocket expenses that you incur in providing
any requested cooperation, so long as you provide advance written notice to the
Company of your request for reimbursement and provide satisfactory documentation
of the expenses. Nothing in this section is intended to, and shall not, preclude
or limit your preserved rights described in section 13 below.

 

-4-



--------------------------------------------------------------------------------

10. Confidentiality of this Agreement; Non-Disparagement. You agree that you
will not disclose to others the existence or terms of this Agreement, except to
your immediate family, attorneys and bona fide financial advisors and then only
after securing the agreement of such individual(s) to maintain the
confidentiality of this Agreement. You also agree that you will not at any time
make any disparaging or derogatory statements concerning the Company or its
business, products and services. However, nothing in this section is intended
to, and shall not, restrict or limit you from exercising your preserved rights
described in section 13 or restrict or limit you from providing truthful
information in response to a subpoena, other legal process or valid governmental
inquiry.

11. Non-Disclosure Obligations. You acknowledge your obligation to keep
confidential, and to not disclose or use (and you agree to keep confidential and
not disclose or use) any and all confidential information or otherwise
non-public information concerning the Company that you acquired during the
course of your employment (such as non-public information about the Company’s
clients, business affairs, prospects and financial condition), unless such
disclosure is made in response to a subpoena, other legal process, valid
governmental inquiry or otherwise required by law or is reasonably necessary to
exercise your preserved rights under section 13. Confidential information
includes all trade secrets, client lists and information related to client
files, know-how, show-how, technical, operating, financial, and other business
information and materials. You also acknowledge and reaffirm, and agree to
comply with, your obligations under any other agreement relating to intellectual
property or confidential information that you previously executed for the
benefit of the Company, which agreement, if any, also remains in full force and
effect. You will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret if (a) you make such
disclosure in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney and such disclosure is made
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) you make such disclosure in a complaint or other document filed in a
lawsuit or other proceeding if such filing is made under seal.

12. Return of Company Documents and Other Property. You confirm that you have
returned to the Company any and all Company documents, materials and information
(whether in hardcopy, on electronic media or otherwise) related to Company
business and/or containing any non-public information concerning the Company or
its clients, as well as all equipment, keys, access cards, credit cards,
computers, computer hardware and software, electronic devices and any other
Company property in your possession, custody or control. You also represent and
warrant that you have not retained copies of any Company documents, materials or
information (whether in hardcopy, on electronic media or otherwise). You also
agree that you will disclose to the Company all passwords necessary or desirable
to enable the Company to access all information which you have
password-protected on any of its computer equipment or on its computer network
or system.

13. Preserved Rights: This Agreement is not intended to, and shall not, in any
way prohibit, limit or otherwise interfere with

(a) your protected rights under federal, state or local law to, without notice
to the Company: (i) communicate or file a charge with a government regulator,
(ii) participate in an investigation or proceeding conducted by a government
regulator, or (iii) receive an award paid by a government regulator for
providing information; or

 

-5-



--------------------------------------------------------------------------------

(b) your protected right to test in any court, under the Older Workers Benefit
Protection Act, or like statute or regulation, the validity of the waiver of
rights under ADEA in this Agreement; or

(c) your right to enforce the terms of this Agreement and to exercise your
rights relating to any other Excluded Claims.

14. No Other Pay or Benefits; No-Right to Re-Employment. You acknowledge and
agree that upon payment of the amounts described in this section 2, you will
have been paid for all work performed including, without limitation, all
salary/wages, bonuses, overtime, commissions and any earned, but unused,
vacation time due to you up through and including the last day of your
employment. You acknowledge and agree that, except for Company’s obligation to
provide the Severance specifically provided in section 4, you are entitled to no
other payments or benefits and the Released Parties have no further obligations
to you whatsoever, whether arising out of your employment with the Company, your
separation from the Company or otherwise. You further acknowledge that you have
no right to reinstatement or re-employment with the Company or any affiliate of
the Company and agree that any application by you for re-employment may be
rejected without explanation or liability.

15. No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you, the Company or any of the other Released Parties
of any liability, wrongdoing or violation of law.

16. Breach. If you materially breach your obligations under this Agreement,
then, in addition to any of the Company’s other rights and remedies at law or in
equity, the Company shall have the right to cease providing the Severance and/or
require you to return, upon written demand, 90% of the value of the Severance
that you may already have received, but all of the other terms of this Agreement
will remain in effect. The exercise of your preserved rights under section 13
(including, without limitation, a challenge to the validity of the ADEA waiver)
will, in no event, be considered a breach of your obligations under this
Agreement.

17. Miscellaneous

(a) This Agreement contains the entire agreement and understanding between you
and the Company concerning the subject matter of this Agreement and supersedes
any and all prior agreements or understandings (both written and oral) between
you and the Company concerning the subject matter of this Agreement, except that
your obligations under any employee agreement(s) relating to intellectual
property, confidential information, and non-disclosure that you have signed for
the benefit of the Company remain in full force and effect. This Agreement may
only be modified by a written document signed by you and an authorized officer
of the Company.

 

-6-



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of the Company and the other
Released Parties and shall be binding upon the Company and its successors and
assigns. This Agreement also shall inure to the benefit of, and be binding upon,
you and your heirs, executors, administrators, trustees and legal
representatives. This Agreement is personal to you and you may not assign or
delegate your rights or duties under this Agreement, and any such assignment or
delegation will be null and void.

(c) The provisions of this Agreement are severable. If any provision in this
Agreement is held to be invalid, illegal or unenforceable, the remaining
provisions of this Agreement will remain in full force and effect and the
invalid, illegal and unenforceable provision shall be reformed and construed so
that it will be valid, legal and enforceable to the maximum extent permitted by
law.

(d) The Company and you shall each bear their own costs, fees (including,
without limitation, attorney’s fees) and expenses in connection with the
negotiation, preparation and execution of this Agreement. You acknowledge and
understand that Lowenstein Sandler LLP represents the Company and does not
represent you. You have the right to your own legal counsel at your own expense.

(e) The failure of the Company to seek enforcement of any provision of this
Agreement in any instance or for any period of time shall not be construed as a
waiver of such provision or of the Company’s right to seek enforcement of such
provision in the future.

(f) This Agreement will be governed and interpreted under the laws of the State
of New Jersey, without giving effect to choice of law principles. The Company
and you irrevocably consent to the jurisdiction of the federal and state courts
in the State of New Jersey for the resolution of any disputes arising under or
respect to this Agreement.

(g) Given the full and fair opportunity provided to each party to consult with
their respective counsel regarding terms of this Agreement, ambiguities shall
not be construed against either party by virtue of such party having drafted the
subject provision.

(h) The headings in this Agreement are included for convenience of reference
only and shall not affect the interpretation of this Agreement.

18. Opportunity to Review. You represent and warrant that you:

 

  •   have had sufficient opportunity to consider this Agreement;

 

  •   have carefully read this Agreement and understand all of its terms;

 

  •   are not incompetent and have not had a guardian, conservator or trustee
appointed for you;

 

  •   have entered into this Agreement of your own free will and volition and
that, except for the promises expressly made by the Company in this Agreement,
no other promises or agreements of any kind have been made to you by any person
or entity whatsoever to cause you to sign this Agreement;

 

  •   understand that you are responsible for your own attorneys’ fees and
costs;

 

-7-



--------------------------------------------------------------------------------

  •   have been advised and encouraged by the Company to consult with your own
independent counsel before signing this Agreement;

 

  •   have had the opportunity to review this Agreement with counsel of your
choice or have chosen voluntarily not to do so;

 

  •   you were given at least forty-five (45) days to review this Agreement and
the accompanying statistical chart before signing it and understood that you
were free to use as much or as little of the review period as you wished or
considered necessary before deciding to sign it; and

 

  •   understand that this Agreement is valid, binding, and enforceable against
you and the Company according to its terms.

If you wish to accept this Agreement, please sign, date and return it to the
Company within 45 days of receipt, but not before the Separation Date.

[SIGNATURES APPEAR ON NEXT PAGE]

 

-8-



--------------------------------------------------------------------------------

Agreed to and accepted on this     1st     day of     January            , 2018

 

Witness:       EMPLOYEE:

 

     

/s/ Mary Duseau

      Mary Duseau

Agreed to and accepted on this     3rd     day of     January, 2018

 

SORRENTO TECH, INC., FORMERLY ROKA BIOSCIENCE, INC. By:  

/s/ Lars Boesgaard

  Name: Lars Boesgaard   Title: VP and CFO

 

-9-